Title: To Benjamin Franklin from Le Couteulx & Cie., 28 December 1782
From: Le Couteulx & Cie.
To: Franklin, Benjamin


MonsieurParis le 28: Xbre. 1782.
Nous avons Eu L’honneur de vous écrire le 6 novembre pour vous communiquer la Lettre que nous avions reçu de Monsieur Morris portant ordre de vous demander Si vous aviez la possibilité de remettre en nos mains une somme de 2,500,000. l.t. tournois pour en Suivre les dispositions que le dit sieur Morris nous avoit ordonné pour Compte des Etats unis de L’amérique; vous nous avez fait l’honneur de nous répondre que les circonstances ne vous permettoient pas de prendre un parti à cet égard, et que vous nous feriez celui de nous prévenir dès que vous seriez dans le cas de nous donner une résolution affirmative ou négative.
Comme il S’est passé près de deux mois depuis cette Epoque, que d’ailleurs les ordres qui nous ont été confiés par Mr. Morris Sont de nature a ne pouvoir être effectués Si les espérances de paix Se réalisent nous avons cru, Monsieur, devoir vous remettre cette affaire Sous les yeux et vous demander de nouveau S’il vous sera possible de tenir à notre disposition tout ou partie de la Susditte somme de 2,500,000. l.t. afin de pouvoir d’après votre réponse donner des ordres en Espagne, et qu’ils y arrivent avant que La paix en empêche l’exécution.

Nous avons L’honneur d’être avec respect Monsieur Vos très humbles obt. serv. 
Le Couteulx &C
